Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/28/2021 has been entered.
 
Status of Claims

Claims 34-47 are under examination.  Claims 48-53 are withdrawn.

Response to Amendment
The declaration under 37 CFR 1.132 filed 5/28/2021 is insufficient to overcome the rejection of claims 34-47 based upon Chen et al. (US 2004/0109932; published June 10, 2004) in view of Osorio et al. (Characteristics of hydroxyl propyl methyl cellulose (HPMC) based edible film development for blueberry coatings, Procedia Food Science 1 (2011) 287- as set forth in the last Office action because:  The trials conducted against vegetable gum rather than the closest prior art Chen et al. (page 2 of declaration section 6).  An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.

Maintained Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 34-47 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2004/0109932; published June 10, 2004) in view of Osorio et al. (Characteristics of hydroxyl propyl methyl cellulose (HPMC) based edible film development for blueberry coatings, Procedia Food Science 1 (2011) 287-293).
Applicant’s Invention
Applicant claims a drinking straw having an internal coating adhered thereto comprising a mixture of hydroxylpropyl methylcellulose, citric acid and one or more active ingredients.

Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 34, 35 and 39-42 Chen et al. teaches a method of applying fluid acid to an internal surface of a drinking straw [0010]. The food grade composition comprises 40-100% citric acid, 0-30% water and 0-20% bulk agent, 0-5% surface tension reducing agent and 0-30% plasticizer (abstract).  With respect to claims 35 and 42, Chen et al. teach water may be added to increase fluidity during the coating process but is desirably added in limited amount, preferably 0.79-15% or 1.79-10.5% [0033].  The bulking agent is selected from cellulose fibers and hydrocolloids [0007]. With respect to claims 36, 43 and 44, Chen et al. teach that the formulations further comprise powdered ingredients that may be added to the sticky surface of the coating selected from sugars, vitamins, herbs and flavoring agents [0012].  With respect to claims 38 and 47, Chen et al. teach that the drinking straws are plastic [0054].  With respect to claims 37, 45 and 46, Chen et al. teach the coated drinking straws have different dissolution rates based on the design and thickness of the straw [0066].
	  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Chen et al. do not teach cellulose fibers which are modified, specifically, hydroxylpropyl methylcellulose.  Chen et al. is also silent to the thickness of the coating being up to 0.5 mm, preferably 0.2-0.7 mm. It is for this reason that Osorio et al. is joined.  
Osorio et al. teach edible film coatings comprising hydroxylpropyl methylcellulose which are biodegradable, avoid moisture loss and improve microbiological stability (page 287, abstract, paragraph 1).  Hydroxylpropyl methyl cellulose is a water soluble cellulose ether hydrocolloid with good film forming properties (page 288, paragraph 1).  The thickness of the films range from 20-100 µm (page 289, paragraph 2).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Chen et al. and Osorio et al. both teach edible film formulations.  Therefore, it would have been prima facie to one of ordinary skill to combine the teachings of Chen et al. and Osorio et al. to include the hydrocolloid hydroxylpropyl methyl cellulose with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Chen et al. and Osorio et al. to further include hydroxylpropyl methylcellulose because it is known to be used in edible films and has good film forming properties.  Furthermore, one of ordinary skill 
Furthermore, it would have been prima facie to one of ordinary skill in the art to combine the teachings of Chen et al. and Osorio et al. to form the coating with a thickness of up to 5 mm to 0.2-0.7 mm with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Chen et al. and Osorio et al. to optimize to this range because Osorio et al. teach that hydroxylpropyl methylcellulose is able to form films as thin as 20-100 µm, so one of ordinary skill would have been motivated to layer the coating the 200-700 µm by layering films based on the size of the drinking straw.  


Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617